                Case 1:19-cv-02673-VEC-BCM Document 118 Filed 05/27/21 Page 1 of 1




                                                  THE CITY OF NEW YORK
                                                 LAW DEPARTMENT
JAMES E. JOHNSON                                    100 CHURCH STREET                              W. KEAUPUNI AKINA
Corporation Counsel                                 NEW YORK, NY 10007                                      Senior Counsel
                                                                                                     phone: (212) 356-2377
                                                                                                      wakina@law.nyc.gov

                                                                         May 27, 2021
         VIA ECF
         Honorable Valerie E. Caproni
         United States District Judge
         United States District Court
         Southern District of New York
         40 Foley Square
         New York, NY 10007

                      Re: Terron Belle et al. v. City of New York et al., 19-CV-2673 (VEC)

         Your Honor:

                        I am a Senior Counsel in the Special Federal Litigation Division of the New York
         City Law Department and one of the attorneys assigned to the defense of this case. I write to
         respectfully request to be terminated from the docket as counsel for defendants as I will be
         leaving the Law Department effective June 4, 2021. Ms. Vilella and Ms. Rolon, who are also
         counsel of record for the defendants, will continue in that capacity.

                           Thank you for your time and consideration herein.

                                                                         Respectfully submitted,

                                                                         /s/ W. KeAupuni Akina
                                                                         W. KeAupuni Akina
                                                                         Senior Counsel

         cc:      All counsel of record (ECF)
